Per Curiam
Relator files what he designates as a verified motion to be granted an appeal from the Marion County Criminal Court, Division One, from a judgment entered August 9, 1954, denying his petition for a writ of error eoram nobis filed in the trial court. Rule 2-40 provides an appeal may be prosecuted in such matters within ninety days after the day of the decision.
If relator has merit to his appeal, and he is a pauper as he alleges, it is the duty of the Public Defender to prosecute it, and the relator should bring the matter to his attention.
The motion is dismissed.
Note. — Reported in 121 N. E. 2d 734.